DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed December 29, 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to a species non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Allowable Subject Matter
Claims 1 and 4-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Bright et al. (US 2012/0127578 A1)	Lee (US 2014/0071550 A1)
Lee et al. (US 2018/0299603 A1)		Mather et al. (US 2013/0335649 A1)
Nakano et al. (US 2011/0255034 A1)     Toyoshima et al. (US 2016/0092005 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





IMS
February 16, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822